Citation Nr: 0630814	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-28 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to chronic patellofemoral 
pain syndrome of the left knee.

2.  Entitlement to service connection for bilateral hip 
disability, claimed as secondary to chronic patellofemoral 
pain syndrome of the left knee.

3.  Entitlement to service connection for bilateral ankle 
disability, claimed as secondary to chronic patellofemoral 
pain syndrome of the left knee.

4.  Entitlement to an increased rating for chronic 
patellofemoral pain syndrome of the left knee with 
chondromalacia patella and osteochondritis dessicans, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as noncompensably 
disabling.



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to increased rating for left and 
right knee disabilities are addressed in the Remand portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


FINDINGS OF FACT

1.  The competent evidence is in approximate balance as to 
whether the veteran's low back disability is shown to have 
been caused or aggravated by the veteran's service-connected 
chronic patellofemoral pain syndrome of the left knee with 
chondromalacia patella and osteochondritis dessicans.

2.  Bilateral hip disability is not shown to have been caused 
or aggravated by the veteran's service-connected chronic 
patellofemoral pain syndrome of the left knee with 
chondromalacia patella and osteochondritis dessicans.

3.  Bilateral ankle disability is not shown to have been 
caused or aggravated by the veteran's service-connected 
chronic patellofemoral pain syndrome of the left knee with 
chondromalacia patella and osteochondritis dessicans.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, his low 
back disability is proximately due to or the result of the 
service-connected chronic patellofemoral pain syndrome of the 
left knee with chondromalacia patella and osteodchondritis 
dessicans.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.310(a) (2005).

2.  Bilateral hip disability is not proximately due to or the 
result of service-connected chronic patellofemoral pain 
syndrome of the left knee with chondromalacia patella and 
osteodchondritis dessicans.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2005).

3.  Bilateral ankle disability is not proximately due to or 
the result of service-connected chronic patellofemoral pain 
syndrome of the left knee with chondromalacia patella and 
osteodchondritis dessicans.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
April 2002, after the enactment of the VCAA.  A letter dated 
in September 2002, before the initial adjudication, informed 
the veteran he should identify treatment of his claimed 
disabilities.  The letter also indicated that the veteran 
should submit any additional evidence that he thought would 
support his claim.  

A letter dated in December 2003 instructed the veteran 
regarding the evidence necessary to support his claim for 
increased ratings.  

In an August 2004 letter, the RO informed the veteran 
regarding the evidence necessary to substantiate his claim 
and requested that he identify evidence in support of it.  

The December 2003 and August 2004 letters also provided 
information regarding how VA would assist the veteran in 
obtaining evidence supportive of his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

II.  Analysis

The veteran contends that he has low back, hip, and ankle 
disabilities which have been caused by his service-connected 
left knee disability.

Service connection may be granted for disability which was 
incurred in or aggravated by service, or is proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

A.  Low Back

A VA examiner in January 2003 determined that the veteran's 
back complaints were not related to his left knee condition.  

However, on VA examination in January 2005, the examiner 
noted that the veteran walked with an antalgic gait.  There 
was mild guarding and mild pain with motion.  Flexion and 
extension were limited.  The diagnosis was mechanical back 
pain.  The examiner opined that the veteran's low back 
condition was aggravated by or a result of the left knee 
disability.  She noted that chronic limping is well known in 
the medical literature to be a cause of low back pain after a 
period of time.  She indicated that the veteran had walked 
with a limp for several years and that it had worsened with 
time.  She concluded that the limping had gradually 
aggravated the veteran's back pain and that uneven weight 
bearing had led to mechanical back pain.

On review of the evidence pertaining to this claim, the Board 
concludes that there is an approximate balance of positive 
and negative evidence regarding the merits of the issue.  
Accordingly, reasonable doubt is resolved in favor of the 
veteran, and service connection for his low back disability 
is granted.  

B.  Hips and Ankles

In considering this case on the merits, the Board concludes 
that service connection for bilateral hip and ankle 
disabilities is not warranted.  In January 2003 a VA examiner 
determined that the veteran's hip and ankles were without 
neurological or mechanical deficits.  He opined that the 
veteran's complaints of hip and ankle pain were unrelated to 
his left knee disability.  He noted that the veteran had 
normal range of motion of the left knee, and that even if 
there were some mild limited motion, the left knee pain, 
swelling, or limited motion would not place significant 
stress across the hips or ankles.  He pointed out that the 
left knee's normal range of motion protected the other joints 
in the lower extremities so that there would not be any 
unusually high weight bearing stressors.  He pointed out that 
there was an absence of muscle wasting in the veteran's lower 
extremities, and that such indicated that the veteran used 
both lower extremities in a normal fashion.  He indicated 
that there was no indication of any abnormal stressors placed 
on the hips or ankles to a degree to cause pain or arthritic 
changes.  

In addition, a VA examiner concluded in January 2005 that the 
veteran's bilateral hip and ankle pain was not caused by or 
the result of the left knee disability.  She indicated that 
while she had frequently seen the gradual onset of 
contralateral arthritic changes, particularly with the knees, 
ankle pain is not generally attributed to knee pain unless 
there was significant deformity of the joint.  She also 
concluded that it was unusual for hip pain to result from 
knee pain until the knee was particularly severely involved.  

In summary, there is no competent evidence suggesting that 
these claimed disabilities, or any degree of disability 
associated therewith, is related to the veteran's service-
connected left knee disability.  

The evidence of a relationship between the veteran's service 
connected left knee disability and the claimed hip and ankle 
disabilities is limited to the veteran's own statements; 
however, as a layperson, he is not qualified to render an 
opinion concerning medical causation or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim.  Absent competent evidence of a 
relationship between his service-connected left knee 
disability and the claimed hip and ankle disabilities, the 
claims must be denied.



ORDER

Entitlement to service connection for a low back disability 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

Entitlement to service connection for bilateral hip 
disability is denied.

Entitlement to service connection for bilateral ankle 
disability, claimed as secondary to chronic patellofemoral 
pain syndrome of the left knee, is denied.


REMAND

As an initial matter, the Board observes that the VCAA is 
also applicable to the remaining issues on appeal.

Having reviewed the evidence pertaining to the veteran's knee 
disabilities, the Board has found that the current severity 
of the limitation of motion experienced by the veteran is 
unclear.  On VA examination in January 2003, range of motion 
of each knee was from zero to 140 degrees without pain.  The 
examiner concluded that there were no mechanical deficits.  
The January 2005 VA examiner indicated that the veteran's 
left knee range of motion was -20 to 140 degrees, with pain 
at 120 degrees, and that the right knee range of motion was -
10 to 140 degrees, with pain at 130 degrees.  It is unclear 
to the Board what the negative figures reported indicate.  
Consequently, the Board is unable to make a determination 
pertaining to the veteran's request for increased ratings.

The Board has concluded that further development is necessary 
in this case.  The veteran is hereby advised of the 
importance of reporting for any scheduled examination, and of 
the consequences of failing to do so.  See 38 C.F.R. § 3.655.

In light of the above discussion, the case is REMANDED for 
the following action:

1.  The veteran should be scheduled for a VA 
examination to determine the current extent 
of his left and right knee disabilities.  All 
indicated tests and studies are to be 
performed.

a.  Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

b.  In reporting the results of range-of-
motion testing in degrees, the examiner 
should specifically identify any motion 
accompanied by pain.  The examiner should 
be requested to identify any objective 
evidence of pain, and to assess the extent 
of any pain.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, and 
excess fatigability should be assessed.  
The examiner should render specific 
findings as to whether there is objective 
evidence of instability or locking of 
either knee.

c.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups) and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

d.  The complete examination findings, 
along with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The RO should then review the claims 
folder to ensure that all development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and afford 
the veteran and his representative the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


